Name: Decision No 22/60 of 7 September 1960 on the implementation of Article 15 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  executive power and public service
 Date Published: 1960-09-29

 Avis juridique important|31960S0022Decision No 22/60 of 7 September 1960 on the implementation of Article 15 of the Treaty /* Unofficial translation */ Official Journal 061 , 29/09/1960 P. 1248 - 1249 Finnish special edition: Chapter 1 Volume 1 P. 0020 Swedish special edition: Chapter 1 Volume 1 P. 0020 Danish special edition: Series II Volume VIII P. 0013 English special edition: Series II Volume VIII P. 0013 DECISION No 22/60 of 7 September 1960 on the implementation of Article 15 of the Treaty THE HIGH AUTHORITY, Having regard to the fourth paragraph of Article 15 of the Treaty; Whereas the form of Decisions, Recommendations and Opinions of the High Authority should be laid down in a binding manner, so that all interested parties can ascertain, in the light of objective and clear criteria, whether they are dealing with Decisions, Recommendations or Opinions of the High Authority within the meaning of Article 14 of the Treaty; Whereas the formalities in respect of notification and publication must be defined. DECIDES: Article 1 All Decisions, Recommendations and Opinions of the High Authority shall be expressly described as such in their titles. These instruments shall show the date of their adoption by the High Authority ; they shall be signed by the President, by a Vice-President or by a member of the High Authority, and the words "for the High Authority" shall precede the signature. The original text shall be kept in the archives of the High Authority. Article 2 Decisions and Recommendations shall be preceded: (a) by a reference to the provisions of the Treaty and, where appropriate, of the Decisions and other Acts which form the legal basis of the Decision or Recommendation in question; (b) where appropriate, by a reference to the Opinions obtained in accordance with the Treaty; (c) by a statement of the reasons for the Decision or Recommendation. Article 3 Decisions and Recommendations shall be set out in Articles. Article 4 1. Decisions and Recommendations dealing with individual cases shall be notified either by registered post with receipted delivery, or by direct delivery to an authorized recipient against receipt. The documents thus notified shall be certified by the Secretary-General of the High Authority or his deputy to be true copies of the original. 2. Furthermore, where the Treaty so provides or where the High Authority considers it desirable, Decisions and Recommendations covered by this Article shall be published as provided for in Article 5. Article 5 Where Decisions or Recommendations are to be published, they shall be published in the Official Journal of the European Communities in the four official languages of the Community. Article 6 Decisions and Recommendations whose publication is obligatory shall enter into force on the date specified therein or, failing such date, on the twentieth day following their publication in the Official Journal of the European Communities. This Decision was considered and adopted by the High Authority at its meeting on 7 September 1960. For the High Authority The President Piero MALVESTITI